Exhibit 10.1

2010 OMNIBUS EQUITY COMPENSATION PLAN

1. Purpose

Effective as of the Effective Date (as defined below), the POZEN, Inc. 2010
Omnibus Equity Compensation Plan (the “Plan”) is hereby established as a
successor to the Second Amended and Restated POZEN, Inc. 2000 Equity
Compensation Plan (the “2000 Plan”). The 2000 Plan is hereby merged with and
into this Plan effective as of the Effective Date, and no additional grants
shall be made thereafter under the 2000 Plan. Outstanding grants under the 2000
Plan shall continue in effect according to their terms as in effect before the
Plan merger (subject to such amendments as the Committee (as defined below)
determines, consistent with the 2000 Plan, as applicable), and the shares with
respect to outstanding grants under the 2000 Plan shall be issued or transferred
under this Plan.

The purpose of the Plan is to provide (i) designated employees of POZEN, Inc.
(the “Company”) and its subsidiaries, (ii) certain consultants and advisors who
perform services for the Company and its subsidiaries, and (iii) non-employee
members of the board of directors of the Company with the opportunity to receive
grants of stock options, stock units, stock awards, stock appreciation rights
and other stock-based awards. The Company believes that the Plan will encourage
the participants to contribute materially to the growth of the Company, thereby
benefiting the Company’s stockholders, and will align the economic interests of
the participants with those of the stockholders.

2. Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

(a) “Board” means the Company’s Board of Directors.

(b) “Change of Control” shall be deemed to have occurred if:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors;



--------------------------------------------------------------------------------

(ii) The consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, (B) a sale or other disposition of all or
substantially all of the assets of the Company, or (C) a liquidation or
dissolution of the Company; or

(iii) After the Effective Date, directors are elected such that a majority of
the members of the Board shall have been members of the Board for less than one
year, unless the election or nomination for election of each new director who
was not a director at the beginning of such one-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period.

Notwithstanding the foregoing, the Committee may provide for a different
definition of a “Change of Control” in a Grant Agreement if such Grant is
subject to the requirements of section 409A of the Code and the Grant will
become payable on a Change of Control.

(c) “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.

(d) “Committee” means (i) with respect to Grants to Employees and Key Advisors,
the Compensation Committee of the Board or another committee appointed by the
Board to administer the Plan, (ii) with respect to Grants made to Non-Employee
Directors, the Compensation Committee or the Board, except as provided in
Section 3(a), and (iii) with respect to Grants that are intended to be
“qualified performance-based compensation” under section 162(m) of the Code, a
committee that consists of two or more persons appointed by the Board, all of
whom shall be “outside directors” as defined under section 162(m) of the Code
and related Treasury regulations.

(e) “Company” means POZEN, Inc., its parent, subsidiary corporations or other
entities and any successor corporation, as determined by the Committee.

(f) “Company Stock” means the common stock of the Company.

(g) “Dividend Equivalent” means an amount calculated with respect to a Stock
Unit, which is determined by multiplying the number of shares of Company Stock
subject to the Stock Unit by the per-share cash dividend, or the per-share fair
market value (as determined by the Committee) of any dividend in consideration
other than cash, paid by the Company on its Company Stock. If interest is
credited on accumulated dividend equivalents, the term “Dividend Equivalent”
shall include the accrued interest.

(h) “Effective Date” of the Plan means June 10, 2010; provided that the Plan is
approved by the stockholders of the Company on that date.

(i) “Employee” means an employee of the Employer (including an officer or
director who is also an employee), but excluding any person who is classified by
the Employer as a “contractor” or “consultant,” no matter how characterized by
the Internal Revenue Service, other governmental agency or a court. Any change
of characterization of an individual by the Internal



--------------------------------------------------------------------------------

Revenue Service or any court or government agency shall have no effect upon the
classification of an individual as an Employee for purposes of this Plan, unless
the Committee determines otherwise.

(j) “Employer” means the Company and its subsidiaries.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Exercise Price” means the per share price at which shares of Company Stock
may be purchased under an Option, as designated by the Committee.

(m) “Fair Market Value” of Company Stock means, unless the Committee determines
otherwise with respect to a particular Grant, (i) if the principal trading
market for the Company Stock is a national securities exchange, the last
reported sale price of Company Stock during regular trading hours on the
relevant date or (if there were no trades on that date) the last reported sale
price of Company Stock during regular trading hours on the latest preceding date
upon which a sale was reported, (ii) if the Company Stock is not principally
traded on such exchange, the mean between the last reported “bid” and “asked”
prices of Company Stock on the relevant date, as reported on the OTC Bulletin
Board, or (iii) if the Company Stock is not publicly traded or, if publicly
traded, is not so reported, the Fair Market Value per share shall be as
determined by the Committee.

(n) “Grant” means an Option, Stock Unit, Stock Award, SAR or Other Stock-Based
Award granted under the Plan.

(o) “Grant Agreement” means the written instrument that sets forth the terms and
conditions of a Grant, including all amendments thereto.

(p) “Incentive Stock Option” means an Option that is intended to meet the
requirements of an incentive stock option under section 422 of the Code.

(q) “Non-Employee Director” means a member of the Board who is not an Employee.

(r) “Nonqualified Stock Option” means an Option that is not intended to be taxed
as an incentive stock option under section 422 of the Code.

(s) “1933 Act” means the Securities Act of 1933, as amended.

(t) “Option” means an option to purchase shares of Company Stock, as described
in Section 7.

(u) “Other Stock-Based Award” means any Grant based on, measured by or payable
in Company Stock (other than an Option, Stock Unit, Stock Award or SAR), as
described in Section 11.

(v) “Participant” means an Employee, Non-Employee Director or Key Advisor
designated by the Committee to participate in the Plan.



--------------------------------------------------------------------------------

(w) “Plan” means this POZEN, Inc. 2010 Omnibus Equity Compensation Plan, as may
be amended from time to time.

(x) “SAR” means a stock appreciation right as described in Section 10.

(y) “Stock Award” means an award of Company Stock as described in Section 9.

(z) “Stock Unit” means an award of a phantom unit representing a share of
Company Stock, as described in Section 8.

3. Administration

(a) Committee. The Plan shall be administered and interpreted by the Committee;
provided, however, that any Grants to members of the Compensation Committee must
be authorized by a disinterested majority of the Board. Ministerial functions
may be performed by an administrative committee comprised of Company employees
appointed by the Committee.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the Participants to whom Grants shall be made under the Plan,
(ii) determine the type, size and terms and conditions of the Grants to be made
to each such Participant, (iii) determine the time when the Grants will be made
and the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 18 below, and (v) deal with any other matters arising
under the Plan.

(c) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.

4. Grants

(a) Grants under the Plan may consist of Options as described in Section 7,
Stock Units as described in Section 8, Stock Awards as described in Section 9,
SARs as described in Section 10 and Other Stock-Based Awards as described in
Section 11. All Grants shall be subject to such terms and conditions as the
Committee deems appropriate and as are specified in writing by the Committee to
the Participant in the Grant Agreement.

(b) All Grants shall be made conditional upon the Participant’s acknowledgement,
in writing or by acceptance of the Grant, that all decisions and determinations
of the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Grant. Grants under a particular Section of the Plan need not be uniform as
among the Participants.



--------------------------------------------------------------------------------

5. Shares Subject to the Plan

(a) Shares Authorized. Subject to adjustment as described below in (d), the
total aggregate number of shares of Company Stock that may be issued under the
Plan shall be the sum of the following: (i) 2,000,000 new shares, plus (ii) the
number of shares of Company Stock subject to outstanding grants under the 2000
Plan as of the Effective Date, plus (iii) the number of shares of Company Stock
remaining available for issuance under the 2000 Plan but not subject to
previously exercised, vested or paid Grants as of the Effective Date.

(b) Source of Shares; Share Counting. Shares issued under the Plan may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan. If and to the extent Options or SARs granted under the Plan
(including options granted under the 2000 Plan) terminate, expire, or are
canceled, forfeited, exchanged or surrendered without having been exercised, and
if and to the extent that any Stock Awards, Stock Units, or Other Stock-Based
Awards (including stock awards, stock units or other stock-based awards granted
under the 2000 Plan) are forfeited or terminated, or otherwise are not paid in
full, the shares reserved for such Grants shall again be available for purposes
of the Plan. Shares of Company Stock withheld or surrendered in payment of the
Exercise Price of an Option, and shares withheld or surrendered for payment of
taxes, shall not be available for re-issuance under the Plan. Upon the exercise
of an Option through the net exercise procedure under Section 7(e) or upon the
exercise of a SAR, then both for purposes of calculating the number of shares of
Company Stock remaining available for issuance under the Plan and the number of
shares of Company Stock remaining available for exercise under such Option or
SAR, the number of such shares shall be reduced by the gross number of shares
for which the Option or SAR is exercised, and without regard to any cash
settlement of a SAR. Except for SARs settled in cash, to the extent that any
Grants are paid in cash (including grants under the 2000 Plan), and not in
shares of Company Stock, such Grants shall not count against the share limits in
subsection (a).

(c) Individual Limits. All Grants under the Plan shall be expressed in shares of
Company Stock. The maximum aggregate number of shares of Company Stock with
respect to which all Grants may be made under the Plan to any individual during
any calendar year shall be 1,000,000 shares, subject to adjustment as described
in subsection (d) below. The individual limits of this subsection (c) shall
apply without regard to whether the Grants are to be paid in Company Stock or
cash. All cash payments (other than with respect to Dividend Equivalents) shall
equal the Fair Market Value of the shares of Company Stock to which the cash
payments relate. A Participant may not accrue Dividend Equivalents during any
calendar year in excess of $1,000,000.

(d) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance under the
Plan, the maximum number of shares of Company Stock for which any



--------------------------------------------------------------------------------

individual may receive Grants in any year, the kind and number of shares covered
by outstanding Grants, the kind and number of shares issued and to be issued
under the Plan, and the price per share or the applicable market value of such
Grants shall be equitably adjusted by the Committee, in such manner as the
Committee deems appropriate, to reflect any increase or decrease in the number
of, or change in the kind or value of, the issued shares of Company Stock to
preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under the Plan and such outstanding Grants; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated. In
addition, in the event of a Change of Control of the Company, the provisions of
Section 16 of the Plan shall apply. Any adjustments to outstanding Grants shall
be consistent with section 409A or 424 of the Code, to the extent applicable.
Any adjustments determined by the Committee shall be final, binding and
conclusive.

6. Eligibility for Participation

(a) Eligible Persons. All Employees and Non-Employee Directors shall be eligible
to participate in the Plan including consultants and advisors who perform
services for the Company or any of its subsidiaries (“Key Advisors”) if the Key
Advisors render bona fide services to the Company or its subsidiaries, the
services are not in connection with the offer and sale of securities in a
capital-raising transaction, and the Key Advisors do not directly or indirectly
promote or maintain a market for the Company’s securities.

(b) Selection of Participants. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to each Grant.

7. Options

(a) General Requirements. The Committee may grant Options to an Employee,
Non-Employee Director or Key Advisor upon such terms and conditions as the
Committee deems appropriate under this Section 7. The Committee shall determine
the number of shares of Company Stock that will be subject to each Grant of
Options to Employees, Non-Employee Directors and Key Advisors.

(b) Type of Option, Price and Term.

(i) The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of the two, all in accordance with the terms and
conditions set forth herein. Incentive Stock Options may be granted only to
Employees of the Company or its parents or subsidiaries, as defined in section
424 of the Code. Nonqualified Stock Options may be granted to Employees,
Non-Employee Directors or Key Advisors.

(ii) The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and may be equal to or greater than the Fair Market
Value of a share of Company Stock on the date the Option is granted. However, an
Incentive Stock Option may not be granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary, as defined in
section 424 of the Code, unless the Exercise Price per share is not less than
110% of the Fair Market Value of the Company Stock on the date of grant.



--------------------------------------------------------------------------------

(iii) The Committee shall determine the term of each Option, which shall not
exceed ten years from the date of grant. However, an Incentive Stock Option that
is granted to an Employee who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary, as defined in section 424 of the Code, may
not have a term that exceeds five years from the date of grant.

(c) Exercisability of Options.

(i) Options shall become exercisable in accordance with such terms and
conditions as may be determined by the Committee and specified in the Grant
Agreement. The Committee may grant Options that are subject to achievement of
performance goals or other conditions. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.

(ii) The Committee may provide in a Grant Agreement that the Participant may
elect to exercise part or all of an Option before it otherwise has become
exercisable. Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of (A) the
Exercise Price or (B) the Fair Market Value of such shares at the time of
repurchase, or such other restrictions as the Committee deems appropriate.

(iii) Options granted to persons who are non-exempt employees under the Fair
Labor Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Participant’s death, disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).

(d) Termination of Employment or Service. Except as provided in the Grant
Agreement, an Option may only be exercised while the Participant is employed as
an Employee or providing service as a Non-Employee Director or Key Advisor. The
Committee shall determine in the Grant Agreement under what circumstances and
during what time periods a Participant may exercise an Option after termination
of employment or service.

(e) Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Exercise Price for the Option (i) in
cash, (ii) if permitted by the Committee, by delivering shares of Company Stock
owned by the Participant and having a Fair Market Value on the date of exercise
equal to the Exercise Price or by attestation to ownership of shares of Company
Stock having an aggregate Fair Market Value on the date of exercise equal to the
Exercise Price, (iii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, or (iv) by such other
method as the Committee may approve, to the extent permitted by applicable law.
Shares of Company Stock used to exercise an Option shall have been held by the
Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the shares
pursuant to the Option, and any required withholding taxes, must be received by
the time specified by the Committee depending on the type of payment being made,
but in all cases prior to the issuance of the Company Stock. In addition, to the
extent an Option is at the time



--------------------------------------------------------------------------------

exercisable for vested shares of Company Stock, all or any part of that vested
portion may be surrendered to the Company for an appreciation distribution
payable in shares of Company Stock with a Fair Market Value at the time of the
Option surrender equal to the dollar amount by which the then Fair Market Value
of the shares of Company Stock subject to the surrendered portion exceeds the
aggregate Exercise Price payable for those shares.

(f) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year, under the Plan or any other stock
option plan of the Company or a parent or subsidiary, as defined in section 424
of the Code, exceeds $100,000, then the Option, as to the excess, shall be
treated as a Nonqualified Stock Option. An Incentive Stock Option shall not be
granted to any person who is not an Employee of the Company or a parent or
subsidiary, as defined in section 424 of the Code.

8. Stock Units

(a) General Requirements. The Committee may grant Stock Units to an Employee,
Non-Employee Director or Key Advisor, upon such terms and conditions as the
Committee deems appropriate under this Section 8. Each Stock Unit shall
represent the right of the Participant to receive a share of Company Stock or an
amount based on the value of a share of Company Stock. All Stock Units shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan.

(b) Terms of Stock Units. The Committee may grant Stock Units that are payable
on terms and conditions determined by the Committee, which may include payment
based on achievement of performance goals. Stock Units may be paid at the end of
a specified vesting or performance period, or payment may be deferred to a date
authorized by the Committee. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.

(c) Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Company Stock, or in a combination of the two, as
determined by the Committee. The Grant Agreement shall specify the maximum
number of shares that can be issued under the Stock Units.

(d) Requirement of Employment or Service. The Committee shall determine in the
Grant Agreement under what circumstances a Participant may retain Stock Units
after termination of the Participant’s employment or service, and the
circumstances under which Stock Units may be forfeited.

(e) Dividend Equivalents. The Committee may grant Dividend Equivalents in
connection with Stock Units, under such terms and conditions as the Committee
deems appropriate. Dividend Equivalents may be paid to Participants currently or
may be deferred. All Dividend Equivalents that are not paid currently shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan. Dividend Equivalents may be accrued as a cash obligation, or may be
converted to additional Stock Units for the Participant, and deferred Dividend
Equivalents may accrue interest, all as determined by the Committee. The
Committee



--------------------------------------------------------------------------------

may provide that Dividend Equivalents shall be payable based on the achievement
of specific performance goals. Dividend Equivalents may be payable in cash or
shares of Company Stock or in a combination of the two, as determined by the
Committee.

9. Stock Awards

(a) General Requirements. The Committee may issue shares of Company Stock to an
Employee, Non-Employee Director or Key Advisor under a Stock Award, upon such
terms and conditions as the Committee deems appropriate under this Section 9.
Shares of Company Stock issued pursuant to Stock Awards may be issued for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance goals.
The Committee shall determine the number of shares of Company Stock to be issued
pursuant to a Stock Award.

(b) Requirement of Employment or Service. The Committee shall determine in the
Grant Agreement under what circumstances a Participant may retain Stock Awards
after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.

(c) Restrictions on Transfer. While Stock Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 15(a). If
certificates are issued, each certificate for a share of a Stock Award shall
contain a legend giving appropriate notice of the restrictions in the Grant. The
Participant shall be entitled to have the legend removed when all restrictions
on such shares have lapsed. The Company may retain possession of any
certificates for Stock Awards until all restrictions on such shares have lapsed.

(d) Right to Vote and to Receive Dividends. The Committee shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares during the restriction period. The Committee may determine
that dividends on Stock Awards shall be withheld while the Stock Awards are
subject to restrictions and that the dividends shall be payable only upon the
lapse of the restrictions on the Stock Awards, or on such other terms as the
Committee determines. Dividends that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan.
Accumulated dividends may accrue interest, as determined by the Committee, and
shall be paid in cash, shares of Company Stock, or in such other form as
dividends are paid on Company Stock, as determined by the Committee.

10. Stock Appreciation Rights

(a) General Requirements. The Committee may grant SARs to an Employee,
Non-Employee Director or Key Advisor separately or in tandem with an Option. The
Committee shall establish the number of shares, the terms and the base amount of
the SAR at the time the SAR is granted. The base amount of each SAR shall be not
less than the Fair Market Value of a share of Company Stock as of the date of
grant of the SAR.



--------------------------------------------------------------------------------

(b) Tandem SARs. The Committee may grant tandem SARs either at the time the
Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock Option.
In the case of tandem SARs, the number of SARs granted to a Participant that
shall be exercisable during a specified period shall not exceed the number of
shares of Company Stock that the Participant may purchase upon the exercise of
the related Option during such period. Upon the exercise of an Option, the SARs
relating to the Company Stock covered by such Option shall terminate. Upon the
exercise of SARs, the related Option shall terminate to the extent of an equal
number of shares of Company Stock.

(c) Exercisability; Term. A SAR shall become exercisable in accordance with such
terms and conditions as may be specified. The Committee may grant SARs that are
subject to achievement of performance goals or other conditions. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. The Committee shall determine in the Grant Agreement under what
circumstances and during what periods a Participant may exercise a SAR after
termination of employment or service. A tandem SAR shall be exercisable only
while the Option to which it is related is exercisable. The Committee shall
determine the term of each SAR, which shall not exceed ten years from the date
of grant.

(d) Grants to Non-Exempt Employees. SARs granted to persons who are non-exempt
employees under the Fair Labor Standards Act of 1938, as amended, may not be
exercisable for at least six months after the date of grant (except that such
SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).

(e) Exercise of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for a SAR
is the amount by which the Fair Market Value of the underlying Company Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as specified
in the Grant Agreement.

(f) Form of Payment. The Committee shall determine whether the stock
appreciation for a SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two. For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR. If shares of
Company Stock are to be received upon exercise of a SAR, cash shall be delivered
in lieu of any fractional share.

11. Other Stock-Based Awards

The Committee may grant other awards not specified in Sections 7, 8, 9 or 10
above that are based on or measured by Company Stock to Employees, Non-Employee
Directors and Key Advisors, on such terms and conditions as the Committee deems
appropriate. Other Stock-Based Awards may be granted subject to achievement of
performance goals or other conditions and may be payable in Company Stock or
cash, or in a combination of the two, as determined by the Committee in the
Grant Agreement.



--------------------------------------------------------------------------------

12. Qualified Performance-Based Compensation

(a) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Units, Stock Awards, Dividend Equivalents or Other
Stock-Based Awards granted to an Employee shall be considered “qualified
performance-based compensation” under section 162(m) of the Code, in which case
the provisions of this Section 12 shall apply.

(b) Performance Goals. When Grants are made under this Section 12, the Committee
shall establish in writing (i) the objective performance goals that must be met,
(ii) the period during which performance will be measured, (iii) the maximum
amounts that may be paid if the performance goals are met, and (iv) any other
conditions that the Committee deems appropriate and consistent with the
requirements of section 162(m) of the Code for “qualified performance-based
compensation.” The performance goals shall satisfy the requirements for
“qualified performance-based compensation,” including the requirement that the
achievement of the goals be substantially uncertain at the time they are
established and that the performance goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met. The Committee shall not have
discretion to increase the amount of compensation that is payable, but may
reduce the amount of compensation that is payable, pursuant to Grants identified
by the Committee as “qualified performance-based compensation.”

(c) Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: stock price, earnings per share, price-earnings multiples, net
earnings, operating earnings, revenue, number of days sales outstanding in
accounts receivable, productivity, margin, EBITDA (earnings before interest,
taxes, depreciation and amortization), net capital employed, return on assets,
stockholder return, return on equity, return on capital employed, net income to
shares of Company Stock, growth in assets, unit volume, sales, cash flow, market
share, relative performance to a comparison group designated by the Committee,
or strategic business criteria consisting of one or more objectives based on
regulatory and development objectives, initiation or completion of clinical
trials, results of clinical trials, drug development or commercialization
milestones, meeting specified revenue goals, market penetration goals, customer
growth, geographic business expansion goals, cost targets or goals relating to
acquisitions or divestitures. The performance goals may relate to one or more
business units or the performance of the Company and its subsidiaries as a
whole, or any combination of the foregoing. Performance goals need not be
uniform as among Participants.

(d) Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.

(e) Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Grant Agreement after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Grant based on the



--------------------------------------------------------------------------------

achievement of the performance goals and the satisfaction of all other terms of
the Grant Agreement.

(f) Death, Disability or Other Circumstances. The Committee may provide in the
Grant Agreement that Grants under this Section 12 shall be payable, in whole or
in part, in the event of the Participant’s death or disability, a Change of
Control or under other circumstances consistent with the Treasury regulations
and rulings under section 162(m) of the Code.

13. Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. The Committee shall establish rules
and procedures for any such deferrals, consistent with applicable requirements
of section 409A of the Code.

14. Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

(b) Election to Withhold Shares. If the Committee so permits, shares of Company
Stock may be withheld to satisfy the Company’s tax withholding obligation with
respect to Grants paid in Company Stock, at the time such Grants become taxable,
up to an amount that does not exceed the minimum applicable withholding tax rate
for federal (including FICA), state and local tax liabilities.

15. Transferability of Grants

(a) Restrictions on Transfer. Except as described in subsection (b) below, only
the Participant may exercise rights under a Grant during the Participant’s
lifetime, and a Participant may not transfer those rights except by will or by
the laws of descent and distribution. When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.

(b) Transfer of Nonqualified Stock Options to or for Family Members.
Notwithstanding the foregoing, the Committee may provide, in a Grant Agreement,
that a Participant may transfer Nonqualified Stock Options to family members, or
one or more trusts or other entities for the benefit of or owned by family
members, consistent with applicable securities laws, according to such terms as
the Committee may determine; provided that the Participant receives no
consideration for the transfer of a Nonqualified Stock Option and the
transferred Nonqualified Stock Option shall continue to be subject to the same
terms and conditions as were applicable to the Nonqualified Stock Option
immediately before the transfer.



--------------------------------------------------------------------------------

16. Consequences of a Change of Control

(a) Notice and Acceleration. Unless the Committee determines otherwise,
effective upon the date of the Change of Control, (i) all outstanding Options
and SARs shall automatically accelerate and become fully exercisable, (ii) the
restrictions and conditions on all outstanding Stock Awards shall immediately
lapse, and (iii) all Stock Units, Other Stock-Based Awards and Dividend
Equivalents shall become fully vested and shall be paid at their target values,
or in such greater amounts as the Committee may determine.

(b) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Committee may take one or more of the following actions with
respect to any or all outstanding Grants: the Committee may (i) require that
Grantees surrender their outstanding Options and SARs in exchange for one or
more payments by the Company, in cash or Company Stock as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
of the shares of Company Stock subject to the Grantee’s unexercised Options and
SARs exceeds the Exercise Price of the Options or the base amount of the SARs,
as applicable, (ii) after giving Grantees an opportunity to exercise their
outstanding Options and SARs, terminate any or all unexercised Options and SARs
at such time as the Committee deems appropriate, or (iii) determine that
outstanding Options and SARs that are not exercised shall be assumed by, or
replaced with comparable options or rights by, the surviving corporation, (or a
parent or subsidiary of the surviving corporation), and other outstanding Grants
that remain in effect after the Change of Control shall be converted to similar
grants of the surviving corporation (or a parent or subsidiary of the surviving
corporation). Such surrender or termination shall take place as of the date of
the Change of Control or such other date as the Committee may specify.

17. Requirements for Issuance of Shares

No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon. No Participant shall have any right as a
stockholder with respect to Company Stock covered by a Grant until shares have
been issued to the Participant.

18. Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without approval of the
stockholders of the Company if such approval is required in order to comply with
the Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any



--------------------------------------------------------------------------------

Grant previously made to the Participant under the Plan, unless such right has
been reserved in the Plan or the Grant Agreement, or except as provided in
Section 19(b) below. Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.

(b) No Repricing Without Stockholder Approval. Notwithstanding anything in the
Plan to the contrary, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval.

(c) Stockholder Approval for “Qualified Performance-Based Compensation.” If
Grants are made under Section 12 above, the Plan must be reapproved by the
Company’s stockholders no later than the first stockholders meeting that occurs
in the fifth year following the year in which the stockholders previously
approved the provisions of Section 12, if additional Grants are to be made under
Section 12 and if required by section 162(m) of the Code or the regulations
thereunder.

(d) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the stockholders. The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant.

19. Miscellaneous

(a) Effective Date. The Plan shall be effective as of the Effective Date, if
approved by the Company’s stockholders on such date.

(b) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee.

(c) Compliance with Law.

(i) The Plan, the exercise of Options and the obligations of the Company to
issue or transfer shares of Company Stock under Grants shall be subject to all
applicable laws



--------------------------------------------------------------------------------

and to approvals by any governmental or regulatory agency as may be required.
With respect to persons subject to section 16 of the Exchange Act, it is the
intent of the Company that the Plan and all transactions under the Plan comply
with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. In addition, it is the intent of the Company that Incentive Stock
Options comply with the applicable provisions of section 422 of the Code, and
Grants of “qualified performance-based compensation” comply with the applicable
provisions of section 162(m) of the Code. To the extent that any legal
requirement of section 16 of the Exchange Act or section 422 or 162(m) as set
forth in the Plan ceases to be required under section 16 of the Exchange Act or
section 422 or 162(m) of the Code, that Plan provision shall cease to apply. The
Committee may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Committee may also adopt rules regarding the withholding of taxes on payments to
Participants. The Committee may, in its sole discretion, agree to limit its
authority under this Section.

(ii) The Plan is intended to comply with the requirements of section 409A of the
Code, to the extent applicable. Each Grant shall be construed and administered
such that the Grant either (A) qualifies for an exemption from the requirements
of section 409A of the Code or (B) satisfies the requirements of section 409A of
the Code. If a Grant is subject to section 409A of the Code, (I) distributions
shall only be made in a manner and upon an event permitted under section 409A of
the Code, (II) payments to be made upon a termination of employment shall only
be made upon a “separation from service” under section 409A of the Code, (III)
unless the Grant specifies otherwise, each installment payment shall be treated
as a separate payment for purposes of section 409A of the Code, and (IV) in no
event shall a Grantee, directly or indirectly, designate the calendar year in
which a distribution is made except in accordance with section 409A of the Code.

(iii) Any Grant that is subject to section 409A of the Code and that is to be
distributed to a Key Employee (as defined below) upon separation from service
shall be administered so that any distribution with respect to such Award shall
be postponed for six months following the date of the Participant’s separation
from service, if required by section 409A of the Code. If a distribution is
delayed pursuant to section 409A of the Code, the distribution shall be paid
within 15 days after the end of the six-month period. If the Grantee dies during
such six-month period, any postponed amounts shall be paid within 90 days of the
Grantee’s death. The determination of Key Employees, including the number and
identity of persons considered Key Employees and the identification date, shall
be made by the Committee or its delegate each year in accordance with section
416(i) of the Code and the “specified employee” requirements of section 409A of
the Code.

(iv) Notwithstanding anything in the Plan or any Grant agreement to the
contrary, each Grantee shall be solely responsible for the tax consequences of
Grants under the Plan, and in no event shall the Company have any responsibility
or liability if a Grant does not meet any applicable requirements of section
409A of the Code. Although the Company intends to administer the Plan to prevent
taxation under section 409A of the Code, the Company does not represent or
warrant that the Plan or any Grant complies with any provision of federal,
state, local or other tax law.

(d) Enforceability. The Plan shall be binding upon and enforceable against the
Company and its successors and assigns.



--------------------------------------------------------------------------------

(e) Funding of the Plan; Limitation on Rights. This Plan shall be unfunded. The
Company shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure the payment of any Grants under
this Plan. Nothing contained in the Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

(f) Rights of Participants. Nothing in this Plan shall entitle any Employee,
Non-Employee Director, Key Advisor or other person to any claim or right to
receive a Grant under this Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employment or service of the Employer.

(g) No Fractional Shares. No fractional shares of Company Stock shall be issued
or delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(h) Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(i) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Agreements issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.